DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti et al., (US Publication No. 2018/0212780), and further in view of Ayatsuka et al., (US Publication No. 2004/0092231).

Regarding claims 1 and 11, Talamonti discloses
a computer including a processor and a memory [Talamonti, paragraph 41], the memory storing instructions executable by the processor to: 
transmit an authentication request to a vehicle computer [Talamonti, paragraph 33, The control computer 160 may send an authentication request to the vehicle 100 computer 110]; 
receive, from the vehicle computer, a response including data proving that the vehicle computer includes confidential information, wherein the data does not convey the Talamonti, paragraphs 41, 42, the control computer 160 determines whether authentication of the control computer is acknowledged by the vehicle 100 computer 110].

Talamonti determines if acknowledgement is returned, but does not specifically disclose, however Ayatsuka teaches
determine whether the response is valid based on the authentication request [Ayatsuka, paragraphs 222-223]; and 
transmit a warning to the Ayatsuka, paragraphs 222-223].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine if a response to an authentication request was valid and if the response was not valid and notify the requestor that the response was not valid in order to provide security for the system also allowing the user/client to reenter valid authorization if the first attempt was a mistake.

Regarding claims 4 and 14 Talamonti-Ayatsuka further discloses
wherein the vehicle computer is disposed within a vehicle [Talamonti, paragraphs 7-13 and figure 1].

Regarding claims 5 and 15 Talamonti-Ayatsuka further discloses
Talamonti, paragraphs 7-13 and figure 1 shows a picture of a land vehicle].



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti-Ayatsuka as applied to claims 1 and 11 above, and further in view of Chhabra et al., (US Publication No. 2019/0220721).

Regarding claims 2 and 12, Talamonti-Ayatsuka does not specifically disclose, however Chhabra teaches
wherein the authentication request comprises at least one point to be evaluated by the vehicle computer and the response comprises an evaluation of a polynomial using the at least one point [Chhabra, paragraph 92].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to authenticate using an evaluation of a polynomial in order to provide a secure encryption system.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti-Ayatsuka as applied to claims 1 and 11 above, and further in view of Weed et al., (US Publication No. 2004/0111207).

Regarding claims 3 and 13, Talamonti-Ayatsuka does not specifically disclose, however Weed teaches
wherein the vehicle computer causes at least one vehicle system to actuate based on the warning [Weed, paragraph 30].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause an event such as stopping a vehicle based on a failure of an authentication (or some other reason within the message) in order to protect the security of the vehicle and system.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti-Ayatsuka as applied to claims 4 and 14 above, and further in view of Mori et al., (US Publication No. 2007/0293996).

Regarding claims 6 and 16, Talamonti-Ayatsuka does not specifically disclose, however Weed teaches
determine whether the vehicle is authorized to travel within a specific region based on the response [Mori, paragraph 98].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine if a vehicle is authorized to travel in a specific region or if the vehicle is restricted from a region in order to protect the security of the vehicle.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti-Ayatsuka as applied to claims 1 and 11 above, and further in view of Kaliski, JR, (US Publication No. 2001/0055388).

Regarding claims 10 and 20, Talamonti-Ayatsuka does not specifically disclose, however Kaliski, JR teaches
determine whether the response is valid by applying a blind evaluation of a polynomial protocol to the response [Kaliski, JR, paragraph 89].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply to a polynomial a blind function evaluation in order to provide a secure system.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the limitations including private and public keys indicative of a specific region that the vehicle is allowed to travel, combined with other limitations is not found in the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433